DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The preceding 35 U.S.C. 112(b) rejection of claims 1-6 and 11-15 is withdrawn in view of applicants’ claim amendments. 

Allowable Subject Matter
Claims 7-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest, a silicon carbide seed crystal comprising a seed crystal located on a rear surface, wherein the protective film comprises a first layer comprising a first filler and a first binder resin in direct contact with the rear surface of the silicon carbide seed crystal; a second layer comprising a second binder, a graphitization product of the second binder, and a second filler disposed on the first layer; and a third layer comprising a third filler and a third binder resin, and disposed on the second layer, wherein the first layer has a thickness corresponding to 30% or less of the thickness of the protective film from the bottom surface of the first layer to the top surface of the second layer, wherein the first layer comprises 1% by weight or less of a carbonaceous or metallic filler as the first filler based on a total weight of the first layer, and wherein the first and third binder resin are selected 
The closet prior art of record includes U.S. Patent Appl. Publ. No. 2015/0068446 to Drachev, et al. (hereinafter “Drachev”) and U.S. Patent Appl. Publ. No. 2012/0006255 to Nishiguchi, et al. (“Nishiguchi”).  In Figs. 1a-b and ¶¶[0038]-[0039] Drachev teaches an embodiment of a SiC seed (100) having a front and rear surface with a protective layer (110) on a rear surface of the SiC seed crystal (100) which includes a first protective layer comprised of two photoresist layers each having a thickness of 2-4 m with the initial photoresist layer being in direct contact with a rear surface of the SiC seed (100) and a second protective layer in the form of a carbonaceous layer formed on the second photoresist layer having a thickness of 20-30 m.  Then in Figs. 2-3 and ¶¶[0026]-[0046] Nishiguchi teaches a SiC seed (11) having a front and rear surface with a coating film (21) and adhesive layer (31) on a rear surface of the SiC seed crystal (11).  However, Drachev and Nishiguchi do not teach or suggest, inter alia, that each of the first, second, and third layer include a first, second, and third binder and a first, second, and third filler, respectively, with the first layer comprising 1% by weight or less of a carbonaceous or metallic filler as the first filler as recited in the context of claim 7.  Additionally, Drachev does not teach or suggest that the first and third binder resin are selected from the group recited in claim 7 and Nishiguchi does not teach or suggest a third layer as recited in the context of claim 7.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714